Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 1 of 12 PageID #: 2662



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   HASSAN CHUNN; NEHEMIAH McBRIDE;
   AYMAN RABADI, by his Next Friend
   MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
   by his Next Friend JACKLYN ROMANOFF;
   ELODIA LOPEZ; and JAMES HAIR,                                No. 20 Civ. 1590

   individually and on behalf of all others similarly
   situated,

                          Petitioners,

                  -against-

   WARDEN DEREK EDGE,

                          Respondent.




     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF PETITIONERS’
               MOTION FOR A PRELIMINARY INJUNCTION




   Emery Celli Brinckerhoff & Abady LLP                 Debevoise & Plimpton LLP
   600 Fifth Avenue, 10th Floor                         919 Third Avenue
   New York, New York 10020                             New York, New York 10022
   (212) 763-5000                                       (212) 909-6000

   Cardozo Civil Rights Clinic                          Alexander A. Reinert
   Benjamin N. Cardozo School of Law                    55 Fifth Avenue, Room 1005
   55 Fifth Avenue, 11th Floor                          New York, NY 10003
   New York, NY 1003                                    (212) 790-0403
   (212) 790-0871
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 2 of 12 PageID #: 2663



                                          INTRODUCTION

         Respondent’s opposition to Petitioners’ Motion for Preliminary Injunction relies on

  meritless legal arguments and self-serving declarations that do not rebut the substantial evidence

  already presented by Petitioners, much of which comes from people who are living out this crisis

  on a daily basis at the MDC and who are seeking nothing other than protection from harm in the

  face of a global pandemic. The Court should grant Petitioners’ requested preliminary injunction.

                                            ARGUMENT

         To establish an entitlement to relief at this preliminary stage, Petitioners need not “prove

  [their] case in full,” University of Texas v. Camenisch, 451 U.S. 390, 395 (1981), but need only

  show that they have a likelihood of succeeding on their Eighth Amendment claim, that they will

  suffer irreparable harm in the absence of an injunction, and that the balance of equities are in

  their favor, see, e.g., Red Earth LLC v. United States, 657 F.3d 138, 143 (2d Cir. 2011).

         Respondent does not contest that the risk of exposure to and contraction of COVID-19 is

  serious enough to constitute an objectively serious harm under the Eighth Amendment.

  Respondent’s claim that a preliminary injunction would interfere with the smooth functioning of

  the MDC is undermined by his contention—which Petitioners vigorously dispute—that he

  already is taking many of the steps that Petitioners have established are necessary.

         Respondent’s factual contentions are principally based on aspirational goals expressed by

  the MDC’s Rule 30(b)(6) witnesses, not on actual practices, and many are contradicted by those

  same witnesses. Respondent cannot rebut the substantial first-hand accounts of dozens of

  different people housed in different units and floors from inside the MDC. Tellingly,

  Respondent does not even discuss those declarations, even though “hearsay testimony is
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 3 of 12 PageID #: 2664



  admissible to support the issuance of a preliminary injunction.” Mullins v. City of New York, 626

  F.3d 47, 48 (2d Cir. 2010).1

  I.       RESPONDENT’S LEGAL ARGUMENTS ARE WITHOUT MERIT

           Respondent begins by making the bold claim that Petitioners’ entire request for

  preliminary injunctive relief must be denied, because it “effectively gives Petitioners a final

  judgment on the merits.” Resp. Mem. Opp. Prelim. Inj. (“Resp. Mem.”) 5. Respondent has no

  support for this proposition. Neither of the cases he cites suggests that the Court cannot grant

  preliminary relief that overlaps completely with the relief sought at final judgment—indeed, such

  preliminary relief is common in the civil rights context.2 See, e.g., Jolly v. Coughlin, 76 F.3d

  468, 471 (2d Cir. 1996) (affirming district court’s grant of preliminary injunctive relief in prison

  civil rights case); see also New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d

  Cir. 2015) (upholding preliminary injunction that granted plaintiffs “substantially all the relief

  they ultimately sought” (quotation marks and citation omitted)).

           As this Court knows, the standard for evaluating Petitioners’ claims is not whether

  Respondent’s conduct “shock[s] the contemporary conscience,” Resp. Mem. 2, 6 (citing Charles

  v. Orange County, 925 F.3d 73, 85 (2d Cir. 2019)), but deliberate indifference, which includes

  both an objective and a subjective prong. There is no real dispute about the objective prong.




  1
   For this reason, among others, Respondent’s suggestion that the Court disregard declarations submitted by
  Petitioners as “hearsay” is misplaced.
  2
    In Camenisch, the Supreme Court merely concluded that it lacked jurisdiction to consider a mooted preliminary
  injunction decision because a decision on a motion for preliminary injunction is not a final judgment on the merits.
  451 U.S. at 394-95. And WarnerVision Entm't Inc. v. Empire of Carolina, Inc. simply stands for the proposition, in
  a case involving intellectual property rights, that a court should not grant a preliminary injunction that would
  “effectively and permanently terminate” the rights of the opposing party. 101 F.3d 259, 262 (2d Cir. 1996). That is
  not the case here, where a grant of Petitioners’ request for injunctive relief could be revisited at a later stage, after
  full discovery and a full hearing on the merits.



                                                              2
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 4 of 12 PageID #: 2665



  Respondent effectively concedes, as he must, that the risk of exposure to and contraction of

  COVID-19 is serious enough to constitute an objectively serious harm.

           Respondent claims that he has not been deliberately indifferent, relying on generalized

  facts not responsive to Petitioners’ extensive submissions, and asserting that “BOP has already

  taken critical steps to successfully prevent the spread of COVID-19 at the MDC.” Resp. Mem.

  8. As set forth below, Respondent’s litany of BOP policies cannot rebut the fact that Respondent

  has no grasp on the actual scope of the pandemic inside the MDC, because it fails to track,

  screen, test, treat, or otherwise respond to people who are symptomatic with COVID-19. In an

  injunctive case, deliberate indifference is determined by prison officials’ “attitudes and conduct

  at the time suit is brought and persisting thereafter.” Farmer v. Brennan, 511 U.S. 825, 845

  (1994).3

           The remainder of Respondent’s legal arguments either do not join issue with Petitioners’

  contentions or are irrelevant. Respondent relies on the arguments made in his motion to dismiss,

  but as Petitioners demonstrate in their opposition to that motion, none of Respondent’s

  arguments casts doubt on the Court’s jurisdiction, nor do they address Petitioners’ entitlement to

  injunctive relief (as opposed to relief from custody). See generally Pet’rs. Mem. Opp. Mot.

  Dismiss (Dkt. 85). Indeed, Respondent does not attempt to distinguish the numerous cases that




  3
    Moreover, if there is reason to believe that Respondent’s COVID-19 response is motivated by litigation and could
  change or stop absent court intervention, as the evidence of pre-inspection preparations suggest, (see Reinert Ex. 1
  (Sanon Decl. ¶¶ 21-22)), the Court should not hesitate to order appropriate injunctive relief based on the entirety of
  the factual context before it. See, e.g., Mays v. Dart, No. 20 Civ. 2134, 2020 WL 1987007, at *29 (N.D. Ill. Apr. 27,
  2020) (converting TRO to preliminary injunction despite apparent compliance with TRO because “without a court
  order, there is at least a possibility that these important measures could slip to the wayside, despite the Sheriff’s best
  intentions”); Abbott Labs. v. Adelphia Supply USA, No. 15 Civ. 5826, 2015 WL 10906060, at *13 (E.D.N.Y. Nov. 6,
  2015) (granting preliminary injunction despite remedial efforts by defendant because they did not “eliminate all
  cognizable dangers of a recurrent violation.”).



                                                              3
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 5 of 12 PageID #: 2666



  have granted relief similar to that sought by Petitioners here.4 Respondent also continues to

  mischaracterize Petitioners’ Special Master request. A Special Master need not be vested with

  any authority that dilutes this Court’s power, and appointing a Special Master is well within this

  Court’s discretion. Pet’rs. Mem. Supp. Prelim. Inj. (“Pet’rs. Mem.”) 28-29 (Dkt. 73).

           Finally, Petitioners have fully addressed Respondent’s arguments regarding class-wide

  relief in opposition to his motion to dismiss. There is nothing extraordinary about ordering class-

  wide relief for a class of current and future incarcerated people, making untenable Respondent’s

  ascertainability argument. See, e.g., Butler v. Suffolk Cty., 289 F.R.D. 80, 101 (E.D.N.Y. 2013)

  (class including future detainees met ascertainability requirement); see also Nunez v. City of New

  York, No. 11 Civ. 5845, 2015 WL 10015955, at *2 (S.D.N.Y. July 10, 2015) (certified class of

  all present and future people detained in New York City jails). Further, Petitioners seek only

  conditional certification of the class at the preliminary injunction stage, not formal class

  certification. Contra Resp. Mem. 26. The Court can conditionally certify the class, with the

  understanding that it can alter or amend the certification before a final decision on the merits, see

  Damus v. Nielsen, 313 F. Supp. 3d 317, 329 (D.D.C. 2018), because the Rule 23 requirements

  are easily met here. Pet’rs. Mem. 31-35. And Respondent does not even respond to the

  authority cited by Petitioners establishing that this Court has the power to order class-wide relief

  even if does not conditionally certify the class. Pet’rs. Mem. 30-31.

  II.      RESPONDENT'S FACTUAL CONTENTIONS DO NOT REBUT PETITIONERS’
           SUBSTANTIAL EVIDENCE

           In their moving papers, Petitioners presented overwhelming evidence, including more

  than 30 declarations from people inside the MDC, to establish Respondent’s deliberate


  4
    Respondent notes, correctly, that the Eleventh Circuit recently issued a stay in one COVID-19 case, but the court’s
  decision was based on legal errors by the district court and plaintiff’s failure to adduce evidence of deliberate
  indifference. Swain v. Junior, No. 20 Civ. 11622, 2020 WL 2161317, at *4-5 (11th Cir. May 5, 2020).



                                                            4
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 6 of 12 PageID #: 2667



  indifference. Pet’rs. Mem. 6-16. Respondent does not dispute much of this evidence.

  Respondent concedes that the MDC has tested only a paltry number of incarcerated people, and

  that it has no set protocol for when a test is indicated. Vasquez Tr. 120. Respondent concedes

  that the number of positive tests it has reported to this Court understates the number of people

  who have contracted COVID-19 at the MDC, even as the government continues to repeat those

  figures in submissions filed throughout the Southern and Eastern Districts. Vasquez Tr. 62-63;

  United States v. Rodriguez, 16 Cr. 167, Dkt. 331 (S.D.N.Y. April 7, 2020) (opposing

  compassionate release for Petitioner Rodriguez based, in part, on the low number of positive

  tests within the MDC).5 And Respondent concedes that it does not track the reporting of

  symptoms consistent with COVID-19 in the facility and that he has no idea how many people

  have reported symptoms consistent with COVID-19. Vasquez Tr. 65-66; 94-95; see also Reinert

  Ex. 2 (Resp.’s Response to Interrogatory 1(f) (April 27, 2020) (confirming that BOP does not

  track COVID-19 symptoms)). Other federal facilities, where testing has been expanded, report

  much higher incidence of COVID-19 infection. See 70% of inmates test positive for coronavirus

  at Lompoc federal prison, L.A. Times (May 9, 2020).6

          Respondent ignores the declarations submitted by Petitioners and, bizarrely, takes

  positions that contradict his own witnesses. Petitioners submitted ample information that the

  MDC has failed to test, or treat as presumptively positive, numerous people who have reported

  symptoms consistent with COVID-19. Pet’rs. Mem. 6 (citing declarations). And Respondent

  has essentially conceded that this is true. Vasquez Tr. 65-66. Respondent has even conceded



  5
    Respondent conflates the number of positive tests that it reports to Chief Judge Mauskopf with the “incidence of
  infection” at the MDC. Resp. Mem. 15 n.16. As Respondent’s own witnesses have testified, the number of positive
  tests does not include presumed positives or people who have reported symptoms consistent with COVID-19.
  6
    Richard Winton, 70% of Inmates Test Positive for coronavirus at Lompoc federal prison, L.A. Times, May 9,
  2020. https://www.latimes.com/california/story/2020-05-09/coronavirus-cases-lompoc-federal-prison-inmates.



                                                          5
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 7 of 12 PageID #: 2668



  that one tell-tale symptom of COVID-19—loss of a sense of taste or smell—is not treated as an

  emergent condition and will be responded to on average within two and a half weeks. Vasquez

  Tr. 195-96. One Petitioner repeatedly reported symptoms consistent with COVID-19, but was

  never tested or put in isolation, and upon his release from the MDC, had antibody testing

  indicating that he had in fact contracted COVID-19. Reinert Ex. 3 (Rodriguez Decl. ¶¶ 7, 17).

         Respondent has engaged in these practices even for people it has identified as at high-risk

  of COVID-19 complications. Respondent concedes that it has taken no additional steps to

  protect Vulnerable Persons from COVID-19. Vasquez Tr. 207-209. Respondent has even

  declined to investigate whether someone is positive with COVID-19 in dorm-style housing units

  where social distancing is fundamentally impossible, not because it is medically indicated but

  because of fear of creating panic in that setting. Pet’rs Mem. 7.

         Nor has Respondent rebutted the evidence of inadequate screening throughout the MDC.

  Respondent’s own 30(b)(6) witness confirmed Petitioners’ evidence that daily temperature

  checks are not taking place in the general population units. Vasquez Tr. 48; 210-12. Respondent

  claims that medical staff are performing “twice-daily rounds” in general population, citing Dr.

  Beard’s report (Resp. Mem. 16), but even if Dr. Beard had any basis for drawing that conclusion,

  he makes no such claim. See Beard Report at 6 (stating that medical staff pick up sick calls and

  run pill lines in general population). Petitioners have provided evidence that staff screening is

  ineffective as well. Pet’rs Mem. 13; Reinert Ex. 1 (Sanon Decl. ¶¶ 10-13).

         Although Respondent claims that it conducts both temperature checks and wellness

  checks in the quarantine and isolation units, Petitioners have submitted ample evidence to the

  contrary. Pet’rs. Mem. 8. Respondent has not rebutted that with evidence from anyone with

  personal knowledge. Even if wellness checks are occurring (as Respondent asserts but has never




                                                   6
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 8 of 12 PageID #: 2669



  documented), they are woefully insufficient. As Respondent’s witness explained, medical staff

  allegedly take only one hour to complete temperature and wellness checks on a unit of 124

  people, checks often are done through the food slot, and medical staff do not have any particular

  questions they are expected to ask other than how the person is feeling. Vasquez Tr. 43, 81; see

  also Reinert 11 (Supplemental Declaration of James Hair ¶ 17). Nothing supports Respondent’s

  contention that incarcerated people “have had ample opportunity to meet with and talk to

  medical staff during those rounds.” Resp. Mem. 16.

         Respondent does not make any effort, through expert testimony or otherwise, to respond

  to Petitioners’ substantial evidence that the MDC’s sick call system is broken and defective.

  Venters Rep ¶¶ 16-33. Respondent simply states that it has a sick call system and that the

  medical staff “triage the requests.” Resp. Mem. 16. Respondent alleges that emergent medical

  conditions are responded to immediately (despite conceding that the emergency call buttons do

  not work in many cells), but their support for that position is based on policy, not on actual

  practice. Vasquez Tr. 52, 54 (basing answers on what policy is and not what she has observed).

  Petitioners’ numerous declarations show that Respondent’s actual practice is one of indifference,

  not urgency. Pet’rs. Mem. 15-16; see also Reinert 11 (Supplemental Declaration of James Hair

  ¶¶ 3-6, 17.)

         Respondent cites the deposition of A.W. King in support of its arguments that the MDC

  is complying with relevant guidelines regarding PPE. But throughout her deposition, A.W. King

  testified only to expectations of staff and incarcerated people regarding what PPE should be

  worn, not the reality of what was in fact taking place. See King Tr. 70, 73 (describing

  “expectation” that staff should be wearing PPE); id. at 81 (“any staff who go up [to the isolation

  unit] knows that they should be wearing PPE”); id. at 77 (stating that “officers shouldn't be




                                                   7
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 9 of 12 PageID #: 2670



  allowing [people] to come out of their cells without masks”); see also Vasquez Tr. 96 (no one

  monitors staff compliance with appropriate infections disease protocol when they move between

  units). Testimony regarding “expectations” of whether people working or housed at the MDC

  are wearing certain PPE does not contradict the evidence presented by Petitioners that people at

  the MDC do not in fact have access to and are not wearing appropriate PPE.

         The same is true of testimony regarding cleaning practices at the MDC, which focused on

  procedures and expectations, not reality. See e.g., King Tr. 54 (“right now it is our expectation

  for [orderlies] to clean daily”); id. at 56 (describing “expectation” that incarcerated people clean

  common area regularly); id. at 56 (describing “expectation” that computers will be cleaned after

  each use). Again, none of this contradicts Petitioners’ evidence that routine cleaning between

  use of common areas is not in fact taking place.

         With regard to personal hygiene and cleaning supplies, A.W. King similarly testifies only

  to the theoretical availability of these items. See, e.g., King Tr. 24 (attesting to opportunity to

  request soap from unit team). But even A.W. King admits that the MDC’s procedures do not

  ensure that people have soap, and that the MDC is not providing people with greater access to

  soap during the pandemic than it ordinarily does. See King Tr. 26 (testifying that soap is only

  provided to those who ask); id. at 27 (stating that MDC has not changed its schedule for

  restocking soap on units) id. at 35 (confirming that there is no hand sanitizer in units).

         Respondent makes other factual claims that are unsupported or contradicted by his own

  witnesses. It is simply not the case that any person who has COVID-19 symptoms is placed in

  isolation, (Resp. Mem. 9). See Vasquez Tr. 65-66 (reporting that there are people who have

  expressed COVID-19 symptoms who have not been placed into isolation). Even according to

  the sick-call records that still exist, Respondent has received more than 150 reports of COVID-




                                                     8
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 10 of 12 PageID #: 2671



  19 symptoms since March 13, yet, by its own calculation, it has placed only 19 people in

  isolation to date. Reinert Ex. 2 at 3 (response to Interrogatory 1(a)). Since MDC has shred

  hundreds of requests for medical care made since the pandemic began, Respondent does not even

  know who, when, or how many people even reported such symptoms to date. As Ms. Vasquez

  confirmed, there are no written guidelines that mandate who the MDC tests, and they have not

  tested, or even presumed as positive, every person who presents with COVID-19 symptoms.

  Vasquez Tr. 120. And while Respondent has identified a group of high-risk incarcerated people,

  Respondent has not taken any additional steps to protect them from COVID-19. Respondent has

  conceded that they do not cohort the high-risk group together because the group is too large to do

  so. Vasquez Tr. 207-09.

         As for social distancing, again Respondent claims to have promoted social distancing but

  has provided no evidence that incarcerated people are in fact able to social distance when they

  are on the unit. Ms. Vasquez confirmed that the computers on each unit cannot be used while

  people practice social distancing and that she can only presume people social distance because

  they have been instructed to. Vasquez Tr. 83-84; see also King Tr. 97-101 (describing factors

  that make social distancing impossible in women’s unit).

         Respondent does not rebut Petitioners’ evidence establishing that the MDC’s screening

  procedures are inadequate. First, when Respondent determines that an incarcerated person is

  positive for COVID-19 (either through a test or through being deemed presumptively positive),

  the MDC deems only the person’s cell-mate to be in “close contact” with him for purposes of

  follow-up and contact tracing. Vasquez Tr. 85-87. This approach ignores the impossibility of

  social distancing at the MDC. See Vasquez Tr. 83-84. Sanchez Decl. ¶¶ 13-18. (two sick people

  on unit who were later tested and presumed positive had contact with many in unit for five days




                                                  9
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 11 of 12 PageID #: 2672



  before receiving medical care). Second, contrary to Respondent’s claims that staff are screened

  for fever or symptoms (Resp. Br. at 19), only a fever bars staff from entering a facility. And

  Respondent concedes that he does not ask staff whether they have been exposed to people who

  have the disease and are therefore at risk of spreading the disease, even if they are asymptomatic.

  (Vasquez Tr. 136, 139).

         Finally, the opinions of Respondent’s two experts, neither of whom have any medical

  expertise, do not justify denying a preliminary injunction. As Dr. Homer Venters notes in his

  supplemental declaration (filed herewith), Respondent’s experts fail to meaningfully address

  multiple findings in his report, especially those that relate to the medical care that is actually

  being provided to those within the MDC, the MDC’s broken sick call system, the MDC’s

  protections for high-risk individuals, and the lack of care for people in isolation units. See

  Reinert Ex. 6 (Supplemental Declaration of Dr. Homer Venters).

                                            CONCLUSION

         For the foregoing reasons, Petitioners respectfully request that the Court grant their

  motion for preliminary injunction.


  Dated: May 11, 2020
         New York, New York
                                                         EMERY CELLI BRINCKERHOFF
                                                         & ABADY LLP

                                                         By:    /s/ Katherine Rosenfeld
                                                         Katherine Rosenfeld
                                                         O. Andrew F. Wilson
                                                         Samuel Shapiro
                                                         Scout Katovich
                                                         600 Fifth Avenue, 10th Floor
                                                         New York, NY 10020
                                                         (212) 763-5000

                                                         CARDOZO CIVIL RIGHTS CLINIC
                                                         Betsy Ginsberg


                                                    10
Case 1:20-cv-01590-RPK-RLM Document 90 Filed 05/11/20 Page 12 of 12 PageID #: 2673



                                             Cardozo Civil Rights Clinic
                                             Benjamin N. Cardozo School of Law
                                             55 Fifth Avenue, 11th Floor
                                             New York, NY 1003
                                             (212) 790-0871

                                             Alexander A. Reinert
                                             55 Fifth Avenue, Room 1005
                                             New York, NY 1003
                                             (212) 790-0403

                                             Debevoise & Plimpton LLP
                                             Yeugenia (Jane) Shvets
                                             919 Third Avenue
                                             New York, New York 10022
                                             (212) 909-6000

                                             Attorneys for Petitioners and Putative Class




                                        11
